Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000428
                                                         28-JUL-2016
                                                         03:41 PM



                           SCWC-13-0000428


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         In the Matter of the


                   THOMAS H. GENTRY REVOCABLE TRUST




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000428; TRUST NO. 02-1-0030)


               ORDER DENYING MOTION FOR RECONSIDERATION

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Respondents-Appellees Mark L. Vorsatz and First


Hawaiian Bank, as Co-Trustees of the Thomas H. Gentry Revocable


Trust (Co-Trustees) timely filed a Motion for Reconsideration


(Motion) on July 8, 2016, asking this court to reconsider our


June 28, 2016 opinion (Opinion).    Pursuant to this court’s


July 12, 2016 order, Petitioner-Appellant Kiana E. Gentry


(“Kiana”) timely filed a Response to Co-Trustees’ Motion


(Response).


          This court, having reviewed the Motion, together with


the Opinion, and the records and files in this case, and having


fully considered the arguments set forth in the Motion and


Response,

          IT IS HEREBY ORDERED that the Motion is denied.

          DATED:   Honolulu, Hawai'i, July 28, 2016.

Margery Bronster and
           /s/ Mark E. Recktenwald

Jae B. Park

for petitioner
                 /s/ Paula A. Nakayama

Carroll S. Taylor and

Alan T. Yoshitake
              /s/ Sabrina S. McKenna

for respondents

                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                 2